     2:20-cv-02424-BHH       Date Filed 10/30/20     Entry Number 32      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Christopher James France In Propia   )
Persona,                             )
                                     )
                     Plaintiff,      )
                                     )           Civil Action No. 2:20-2424-BHH
v.                                   )
                                     )                         ORDER
James G. Mackey, acting as CFO for   )
Freddie Mac, and Joseph P. Sheridan, )
Jr., acting as COO for HomeBridge    )
Financial Services, Inc.,            )
                                     )
                     Defendants.     )
________________________________)

       This matter is before the C

of action purportedly related to a mortgage on his property. In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for preliminary determinations.

       On October 7, 2020, Magistrate Judge Molly H. Cherry issued a Report and

                                     essing the various pending motions and recommending

                                           mand, motion to enforce, and motion for judicial

notices (ECF Nos. 19, 24, and 25, respecti

motion to dismiss. Attached to the Report was a notice advising the parties of the right to

file specific, written objections to the Report within fourteen days of receiving a copy. To

date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final
     2:20-cv-02424-BHH       Date Filed 10/30/20      Entry Number 32      Page 2 of 2




determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (sta

timely filed objection, a district court need not conduct a de novo review, but instead must

                                                 the face of the record in order to accept the



       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the C

thorough analysis.

       Accordingly, the Court adopts and specifically incorporates

Report (ECF No. 30); the Court denies Plaint                           (ECF No. 19), motion

to enforce (ECF No. 24), and motion for judicial notice (ECF No. 25); the Court grants



       IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  The Honorable Bruce Howe Hendricks
                                                  United States District Judge
October 30, 2020
Charleston, South Carolina



                                             2
